Title: To George Washington from Claude Gabriel, marquis de Choisy, 19 October 1781
From: Choisy, Claude Gabriel, marquis de
To: Washington, George


                  
                     
                      19th Octob. 1781 at two O Clock
                  
                  Your Excellency’s both letters by duplicata I received in this moment, I shall conform in all points to your orders.  The Colonel Tarleton who was hier just now told me that he expected the articles of the Capitulation before he surrendered.  I hope like wise your excellency will acquaint me with them.  I have the honnor to be with the greatest respect Your Excellencys most obedient servant 
                  
                     Choisy
                  
               